Citation Nr: 1702670	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-00 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the 30 percent rating for a left knee disability should be restored for the period from August 1, 2010 to August 31, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran.


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to August 1982 and June 1983 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that rating decision, the agency of original jurisdiction (AOJ) reduced the disability rating for a left knee disability from 30 percent to 10 percent.

The Veteran testified at an RO hearing before a Hearing Officer in April 2010 and via videoconference at a hearing before the undersigned in July 2016.  Transcripts of the hearings are of record. 

During the April 2010 hearing, the Veteran stated that his knee disability seemed to be worsening rather than getting better.  In an October 2010 written statement, the Veteran stated that recent events reinforced his position that the 30 percent rating should be reinstated or increased.  These documents constitute a claim of entitlement to an increased rating for his left knee disability, received in April 2010.  Review of the record does not disclose that the agency of original jurisdiction (AOJ) has adjudicated that claim and thus it remains pending.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  By a May 2009 rating decision, the RO awarded a disability rating of 30 percent, effective from September 22, 2008 for a service connected left knee disability.

2.  By a May 2010 decision, the RO reduced the disability rating for the Veteran's service connected left knee disability from 30 percent to 10 percent, effective August 1, 2010.

4.  The reduction of the disability rating for the Veteran's service connected left knee disability from 30 percent to 10 percent, effective August 1, 2010 was not based on an examination showing improvement.  


CONCLUSION OF LAW

1.  The criteria for reducing the disability rating for the left knee disability from 30 percent to 10 percent for the period of August 1, 2010 to August 31, 2011, were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.59 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 2009 rating decision, the AOJ granted service connection for "left knee osteoarthritis with medial meniscal tear and baker's cyst" and assigned a 30 percent disability rating effective September 2008.  In a January 2010 rating decision, following a January 2010 VA examination, the AOJ proposed reducing the disability rating from 30 percent to 10 percent unless the Veteran could submit evidence showing  that such a reduction was not warranted.  The Veteran requested a predetermination hearing and one was held in April 2010.  In May 2010, a rating decision was issued formally reducing the disability rating to 10 percent, effective August 1, 2010.

It is noted that the Veteran was awarded a 100 percent rating beginning on August 31, 2011, pursuant to 38 C.F.R. § 4.30 and due to a left knee replacement, and then 30 percent from November 1, 2012, forward. 

Regulation sets out requirements for reducing ratings.  38 C.F.R. § 3.344.  There are three subsections to § 3.344.  Subsection (a) and (b) specify requirements to reduce ratings where the rating has been at the same level for five years or more.  By the language of subsection (c), they do not apply to disabilities which have not become stabilized and are likely to improve (i.e., those in effect for less than five years).  Reexaminations disclosing improvement in such disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c). 

Here, the effective date assigning the 30 percent rating was September 22, 2008 and the effective date of the reduction was August 1, 2010.  The rating was in place less than 5 years and therefore subsection (c) of 38 C.F.R. § 3.344 applies.

As reflected in the May 2010 rating decision, the Veteran's left knee disability was rated under the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5261 for limitation of extension of the knee.  Normal range of motion of the knee is to zero degrees of extension (leg straight) and from zero to 140 degrees of flexion (from a straight leg to a leg fully bent at the knee).  See 38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5261 provides for a 50 percent rating for extension limited to 45 degrees, a 40 percent rating for extension limited to 30 degrees, a 30 percent rating for extension limited to 20 degrees, a 20 percent rating for extension limited to 15 degrees, a 10 percent rating for extension limited to 10 degrees, and a zero percent rating for extension limited to 5 degrees. 

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part. Under 38 C.F.R. 
§ 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

Regulation also specifies that that when testing joints, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  Furthermore, the Court has held that 38 C.F.R. § 4.59 requires that VA examinations comply with § 4.59.  Correia v. McDonald, 28 Vet. App. 158, 168-169 (2016).

Here, the Veteran was examined in January 2010.  The examination report revealed that he had left knee flexion to 100 degrees with pain and extension to -10 with pain.  It was this January 2010 examination that gave rise to the May 2010 rating decision in which the AOJ decreased the rating for the left knee disability from 30 percent to 10 percent.  A review of the examination reveals that the January 2010 VA examination does not comply with the requirements of 38 C.F.R. § 4.59 as explained by the Court in Correia.  Most notably, the examiner did not indicate whether the range of motion testing was performed in active or passive motion or weight-bearing and nonweight-bearing.  In this case, these tests are necessary to make a determination on whether the Veteran's knee condition in fact improved.  As such it cannot be said that the examination showed improvement.  Therefore, the Board finds that the reduction of the disability rating for service-connected left knee disability from 30 percent to 10 percent disabling, was not proper.  Accordingly, the 30 percent disability rating for the Veteran's left knee disability, from the period of August 1, 2010 to August 31, 2011 must be restored.


ORDER

The 30 percent disability rating for the Veteran's left knee disability, from the period of August 1, 2010 to August 31, 2011 is restored.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


